DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/21/2022 has been considered by Examiner.

Allowable Subject Matter
Claims 1-3, 5-17, 19-30, 35, and 37-39 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Applicant argued in the submitted response on pages 10-21, that the currently cited prior art refences do not teach or discloses “in response to the touch event, generating, by the single chip, output touch data with respect to the touch event based on the touch sensing data and the fingerprint sensing data both corresponding to the first area for touch sensing enhancement with the display panel having both the touch sensor and the fingerprint sensor of full screen size”, as recited in claim 1. Specifically, the Applicant argued the prior art references do not teach an enhancing the touch sensing based on the fingerprinted sensing data. In light of these arguments the Examiner has indicated that the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/16/2022